331 S.W.3d 737 (2011)
Anthony T. WILSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94697.
Missouri Court of Appeals, Eastern District, Division Three.
February 22, 2011.
Scott Thompson, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Jayne T. Woods, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.
ORDER
PER CURIAM.
Anthony Wilson ("Movant") appeals from the judgment of the motion court denying his motion for post-conviction relief under Rule 29.15 following an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. *738 However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).